By the Court.
This suit cannot be maintained unless the plaintiffs prove that the male defendants were copartners. The judge made an express finding of fact that the burden of proof had not been sustained. There was no error of law in making this finding. It was peculiarly the province of the trial judge to settle that question. His action in this particular will not be disturbed. In view of this finding of fact, all the requests of the plaintiff were denied rightly. The circumstance that the bill was taken for confessed against one defendant did not bind the other defendants. Goff v. Hathaway, 180 Mass. 497.

Decree dismissing bill affirmed with costs.